lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2363 DisCip|inary DoCket No. 3

Petitioner : No. 193 DB 2016
v. : Attorney Registration No. 58234
JOHN CHURCHl\/|AN Sl\/|lTH, JR. : (Philadelphia)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 30th day of l\/|arch, 2017, upon consideration of the
Recommendation of the Three-l\/|em|oer Panel of the Disciplinary Board, the Joint
Petition in Support of Discipline on Consent is granted, and John Churchman Smith, Jr.,
is suspended on consent from the Bar of this Commonwealth for a period of one year.

He shall comply with all the provisions of Pa.R.D.E. 217.